Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Igor Ozeruga, (Reg. No. 72399) on 02/15/2021.

The application has been amended as follows:

1.	(Currently Amended)  An energy storage system comprising:
memory to store machine-readable instructions; and
one or more processors to access the memory and execute the machine-readable instructions, the machine-readable instructions comprising a forecast engine that employs a machine learning technique to generate predicted operating conditions comprising a predicted load and a predicted power value for each of a plurality of intervals over a given period of time, the predicted load being generated based on a load history for power consuming premises coupled to the [[an]] energy storage system and the predicted power value being generated based on a power value history characterizing past trends of a power value, the power value being an aggregate of a power cost and revenue value for power delivered to a power grid; and

	a local charging mode, wherein an energy generator charges an energy storage source in response to disconnecting the power grid from a rectifier of the energy storage system and connecting the energy generator to the energy storage source; and
	a power grid charging mode, wherein the power grid applies power to charge the energy storage source in response to disconnecting the energy generator from the energy storage source and connecting the power grid to the rectifier of the energy storage system, such that the power applied by the power grid is converted into a direct current (DC) signal to charge the energy storage source.

2. 	(Original)  The energy storage system of claim 1, wherein the load history of the power consuming premises characterizes unmetered power transferred to the power consuming premises, metered powered transferred from the power grid to the power consuming premises and metered powered exchanged from the energy storage system to the power grid.

3.	(Original)  The energy storage system of claim 1, the plurality of operations modes further comprising a combined charging mode, wherein signals from both the energy generator and the power grid are employed in response to connecting the energy storage source to the power grid and connecting the energy generator to the energy storage system.

4.	(Previously Presented)  The energy storage system of claim 1, wherein the forecast engine generates the predicted load for each of the plurality of intervals in a 

5.	(Cancelled)

6.	(Previously Presented)  The energy storage system of claim 4, further comprising a schedule manager that includes the data manager and a schedule generator, wherein the schedule manager and forecast engine operate in concert to determine an operation mode.

7.	(Previously Presented)  The energy storage system of claim 6, further comprising a schedule manager programmed to execute an optimization algorithm on a cost function to generate the operating schedule, wherein the cost function is the difference between the power cost and revenue values for the predetermined future time period.

8.	(Previously Presented)  The energy storage system of claim 7, wherein the schedule manager is set to elevate the revenue and curtail costs of the energy storage system for the predetermined future time period.



9.	(Currently Amended)  A non-transitory machine-readable medium having machine-readable instructions causing at least one processor to perform a method of operating an energy storage system, the machine-readable instructions comprising:
	a forecast engine that generates, by a machine learning technique, predicted operating conditions comprising a predicted load and a predicted power value for each of a plurality of intervals over a given period of time, the predicted load being generated based on a load history for power consuming premises coupled to the [[an]] energy storage system and the predicted power value being generated based on a power value 
	a schedule manager that tunes a controller to curtail power costs and/or elevate power revenue value for operating the energy storage system over the given time period in a future based on an operating schedule, wherein the operating schedule is generated based on the predicted load and the predicted power value, and tuning the controller causes the energy storage system to select a mode of operation from a plurality of operation modes based on the operating schedule comprising:
	a local charging mode, wherein an energy generator charges an energy storage source in response to disconnecting the power grid from a rectifier of the energy storage system and connecting the energy generator to the energy storage source; and
	a power grid charging mode, wherein the power grid applies power to charge the energy storage source in response to disconnecting the energy generator from the energy storage source and connecting the power grid to the rectifier of the energy storage system, such that the power applied by the power grid is converted into a direct current (DC) signal to charge the energy storage source.

10. 	(Original)  The medium of claim 9, wherein the load history of the power consuming premises characterizes unmetered power transferred to the power consuming premises, metered powered transferred from the power grid to the power consuming premises and metered powered exchanged from the energy storage system to the power grid.

11.	(Original)  The medium of claim 9, the plurality of operations modes further comprising a combined charging mode, wherein signals from both the energy generator and the power grid are employed in response to connecting the energy storage source to the power grid and by connecting the energy generator to the energy storage system.



13.	(Cancelled)

14.	(Previously Presented)  The medium of claim 12, wherein the schedule manager includes a data manager and a schedule generator, wherein the schedule manager and forecast engine operate in concert to determine an operation mode.

15.	(Previously Presented)  The medium of claim 14, the schedule manager programmed to execute an optimization algorithm on a cost function to generate the operating schedule, wherein the cost function is the difference between the power cost and revenue values for the predetermined future time period.

16.	(Previously Presented)  The medium of claim 15, wherein the schedule manager is set to elevate the revenue and curtail costs of the energy storage system for the predetermined future time period.

17.	(Currently Amended)  A method, the method being implemented by at least one processor and comprising:
	generating, by a machine learning technique, predicted operating conditions comprising a predicted load and a predicted power value for each of a plurality of intervals over a given period of time, the predicted load being generated based on a load history for power consuming premises coupled to an energy storage system and the predicted power value being generated based on a power value history characterizing past trends of a power value, the power value being an aggregate of a power cost and revenue value for power delivered to a power grid; and

	a local charging mode, wherein an energy generator charges an energy storage source in response to disconnecting the power grid from a rectifier of the energy storage system and connecting the energy generator to the energy storage source; and
	a power grid charging mode, wherein the power grid applies power to charge the energy storage source in response to disconnecting the energy generator from the energy storage source and connecting the power grid to the rectifier of the energy storage system, such that the power applied by the power grid is converted into a direct current (DC) signal to charge the energy storage source.

18.	(Original)  The method of claim 17, wherein the plurality of operation modes further comprises a combined charging mode, wherein signals from both the energy generator and the power grid are employed in response to connecting the energy storage source to the power grid and by connecting the energy generator to the energy storage system.

19.	(Cancelled) 

20.	(Previously Presented)  The method of claim 18, further comprising optimizing a cost function, wherein the cost function is the difference between the power cost and revenue values for the given time period in the future and the cost function is optimized to elevate the power revenue and curtail power cost of the energy storage system for the given time period in the future.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115